Exhibit 10.1

 

FORM OF INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (“Agreement”), dated as of [  ], is by and
between iBio, Inc., a Delaware corporation (the “Company”) and [  ] (the
“Indemnitee”).

 

WHEREAS, Indemnitee is or will become a director of the Company;

 

WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against a person occupying such
position with a public company;

 

WHEREAS, the board of directors of the Company (the “Board”) has determined that
enhancing the ability of the Company to retain and attract the most capable
persons is in the best interests of the Company and, therefore, the Company
should seek to assure such persons that indemnification and insurance coverage
is available; and

 

WHEREAS, in recognition of the need to provide Indemnitee with substantial
protection against personal liability, in order to procure Indemnitee’s service
and to enhance Indemnitee’s ability to serve the Company in an effective manner,
and in order to provide such protection pursuant to express contract rights
(intended to be enforceable irrespective of, among other things, any amendment
to the Company’s certificate of incorporation or bylaws (collectively, the
“Constituent Documents”), any change in the composition of the Board or any
change in control or business combination transaction relating to the Company),
the Company wishes to provide in this Agreement for the indemnification of, and
the advancement of Expenses (as defined in Section 1(f) below) to, Indemnitee as
set forth in this Agreement and for the coverage of Indemnitee under the
Company’s directors’ and officers’ liability insurance policies.

 

NOW, THEREFORE, in consideration of the foregoing and the Indemnitee’s agreement
to provide services to the Company, the parties agree as follows:

 

1.            Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:

 

(a)          “Beneficial Owner” has the meaning given to the term “beneficial
owner” in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).

 

(b)          “Change in Control” means the occurrence after the date of this
Agreement of any of the following events:

 

(i)           any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing 50% or more of the
Company’s then outstanding Voting Securities;

 

(ii)          the consummation of a reorganization, merger or consolidation,
unless immediately following such reorganization, merger or consolidation, all
of the Beneficial Owners of the Voting Securities of the Company immediately
prior to such transaction beneficially own, directly or indirectly, more than
25% of the combined voting power of the outstanding Voting Securities of the
entity resulting from such transaction;

 



   

 

 

(iii)         during any period of two consecutive years, not including any
period prior to the execution of this Agreement, individuals who at the
beginning of such period constituted the Board (including for this purpose any
new directors whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least a majority of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved)
cease for any reason to constitute at least a majority of the Board; or

 

(iv)         the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets.

 

(c)          “Claim” means:

 

(i)           any threatened, pending or completed action, suit, proceeding or
alternative dispute resolution mechanism, whether civil, criminal,
administrative, arbitrative, investigative or other, and whether made pursuant
to federal, state or other law; or

 

(ii)          any inquiry, hearing or investigation that the Indemnitee
determines might lead to the institution of any such action, suit, proceeding or
alternative dispute resolution mechanism.

 

(d)          “Delaware Court” shall have the meaning ascribed to it in Section
9(e) below.

 

(e)          “Disinterested Director” means a director of the Company who is not
and was not a party to the Claim in respect of which indemnification is sought
by Indemnitee.

 

(f)          “Expenses” means any and all expenses actually and reasonably
incurred, including reasonable attorneys’ fees, court costs, transcript costs,
travel expenses, copying, printing and binding costs, telephone charges, and all
other costs and expenses incurred in connection with investigating, defending,
being a witness in or participating in (including on appeal), or preparing to
defend, be a witness or participate in, any Claim. Expenses also shall include
(i) Expenses incurred in connection with any appeal resulting from any Claim,
including without limitation the premium, security for, and other costs relating
to any cost bond, supersedeas bond, or other appeal bond or its equivalent, and
(ii) for purposes of Section 5 only, Expenses incurred by Indemnitee in
connection with the interpretation, enforcement or defense of Indemnitee’s
rights under this Agreement, by litigation or otherwise. Expenses, however,
shall not include amounts paid in settlement by Indemnitee or the amount of
judgments or fines against Indemnitee.

 



   

 

 

(g)          “Expense Advance” means any payment of Expenses advanced to
Indemnitee by the Company pursuant to Section 4 or Section 5 hereof.

 

(h)          “Indemnifiable Event” means any event or occurrence, whether
occurring on or after the date of this Agreement, related to the fact that
Indemnitee is or was a director, officer, employee or agent of the Company or
any subsidiary of the Company, or is or was serving at the request of the
Company as a director, officer, employee, member, manager, trustee or agent of
any other corporation, limited liability company, partnership, joint venture,
trust or other entity or enterprise (collectively with the Company,
“Enterprise”) or by reason of an action or inaction by Indemnitee in any such
capacity (whether or not serving in such capacity at the time any Loss is
incurred for which indemnification can be provided under this Agreement).

 

(i)           “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently
performs, nor in the past three (3) years has performed, services for either:
(i) the Company or Indemnitee (other than in connection with matters concerning
Indemnitee under this Agreement or of other indemnitees under similar
agreements) or (ii) any other party to the Claim giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.

 

(j)          “Losses” means any and all Expenses, damages, losses, liabilities,
judgments, fines, penalties (whether civil, criminal or other), ERISA excise
taxes, amounts paid or payable in settlement, including any interest,
assessments and all other charges paid or payable in connection with
investigating, defending, being a witness in or participating in (including on
appeal), or preparing to defend, be a witness or participate in, any Claim.

 

(k)          “Person” means any individual, corporation, firm, partnership,
joint venture, limited liability company, estate, trust, business association,
organization, governmental entity or other entity and includes the meaning set
forth in Sections 13(d) and 14(d) of the Exchange Act.

 

(l)           “Standard of Conduct Determination” shall have the meaning
ascribed to it in Section 9(b) below.

 

(m)         “Voting Securities” means any securities of the Company that vote
generally in the election of directors.

 



   

 

 

2.            Services to the Company. Indemnitee agrees to serve as a director
of the Company for so long as Indemnitee is duly elected or appointed or until
Indemnitee tenders his resignation or is no longer serving in such capacity.
This Agreement shall not be deemed an employment agreement between the Company
(or any of its subsidiaries or Enterprise) and Indemnitee. Indemnitee
specifically acknowledges that his service to the Company or any of its
subsidiaries or Enterprise is at will and the Indemnitee may be discharged at
any time for any reason, with or without cause, except as may be otherwise
provided in any written employment agreement between Indemnitee and the Company
(or any of its subsidiaries or Enterprise), other applicable formal severance
policies duly adopted by the Board or, with respect to service as a director or
officer of the Company, by the Company’s Constituent Documents or Delaware law.
This Agreement shall continue in force after Indemnitee has ceased to serve as a
director or officer of the Company or, at the request of the Company, of any of
its subsidiaries or Enterprise, as provided in Section 12 hereof.

 

3.            Indemnification. Subject to Section 9 and Section 10 of this
Agreement, the Company shall indemnify Indemnitee, to the fullest extent
permitted by the laws of the State of Delaware in effect on the date hereof, or
as such laws may from time to time hereafter be amended to increase the scope of
such permitted indemnification, against any and all Losses if Indemnitee was or
is or becomes a party to or participant in, or is threatened to be made a party
to or participant in, any Claim by reason of or arising in part out of an
Indemnifiable Event, including, without limitation, Claims brought by or in the
right of the Company, Claims brought by third parties, and Claims in which the
Indemnitee is solely a witness.

 

4.            Advancement of Expenses. Indemnitee shall have the right to
advancement by the Company, prior to the final disposition of any Claim by final
adjudication to which there are no further rights of appeal, of any and all
Expenses actually and reasonably paid or incurred by Indemnitee in connection
with any Claim arising out of an Indemnifiable Event. Indemnitee’s right to such
advancement is not subject to the satisfaction of any standard of conduct.
Without limiting the generality or effect of the foregoing, within thirty (30)
days after any request by Indemnitee, the Company shall, in accordance with such
request, (a) pay such Expenses on behalf of Indemnitee, (b) advance to
Indemnitee funds in an amount sufficient to pay such Expenses, or (c) reimburse
Indemnitee for such Expenses. In connection with any request for Expense
Advances, Indemnitee shall not be required to provide any documentation or
information to the extent that the provision thereof would undermine or
otherwise jeopardize attorney-client privilege. In connection with any request
for Expense Advances, Indemnitee shall execute and deliver to the Company an
undertaking (which shall be accepted without reference to Indemnitee’s ability
to repay the Expense Advances), in the form attached hereto as Exhibit A, to
repay any amounts paid, advanced, or reimbursed by the Company for such Expenses
to the extent that it is ultimately determined, following the final disposition
of such Claim, that Indemnitee is not entitled to indemnification hereunder.
Indemnitee’s obligation to reimburse the Company for Expense Advances shall be
unsecured and no interest shall be charged thereon.

 

5.            Indemnification for Expenses in Enforcing Rights. To the fullest
extent allowable under applicable law, the Company shall also indemnify against,
and, if requested by Indemnitee, shall advance to Indemnitee subject to and in
accordance with Section 4, any Expenses actually and reasonably paid or incurred
by Indemnitee in connection with any action or proceeding by Indemnitee for (a)
indemnification or reimbursement or advance payment of Expenses by the Company
under any provision of this Agreement, or under any other agreement or provision
of the Constituent Documents now or hereafter in effect relating to Claims
relating to Indemnifiable Events, and/or (b) recovery under any directors’ and
officers’ liability insurance policies maintained by the Company. Indemnitee
shall be required to reimburse the Company in the event that a final judicial
determination is made that such action brought by Indemnitee was frivolous or
not made in good faith.

 



   

 

 

6.            Partial Indemnity. If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for a portion of any Losses
in respect of a Claim related to an Indemnifiable Event but not for the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion thereof to which Indemnitee is entitled.

 

7.            Notification and Defense of Claims.

 

(a)          Notification of Claims. Indemnitee shall notify the Company in
writing as soon as practicable of any Claim which could relate to an
Indemnifiable Event or for which Indemnitee could seek Expense Advances,
including a brief description (based upon information then available to
Indemnitee) of the nature of, and the facts underlying, such Claim. The failure
by Indemnitee to timely notify the Company hereunder shall not relieve the
Company from any liability hereunder unless the Company’s ability to participate
in the defense of such claim was materially and adversely affected by such
failure. If at the time of the receipt of such notice, the Company has
directors’ and officers’ liability insurance in effect under which coverage for
Claims related to Indemnifiable Events is potentially available, the Company
shall give prompt written notice to the applicable insurers in accordance with
the procedures set forth in the applicable policies. The Company shall provide
to Indemnitee a copy of such notice delivered to the applicable insurers, and
copies of all subsequent correspondence between the Company and such insurers
regarding the Claim, in each case substantially concurrently with the delivery
or receipt thereof by the Company.

 

(b)          Defense of Claims. The Company shall be entitled to participate in
the defense of any Claim relating to an Indemnifiable Event at its own expense
and, except as otherwise provided below, to the extent the Company so wishes, it
may assume the defense thereof with counsel reasonably satisfactory to
Indemnitee. After notice from the Company to Indemnitee of its election to
assume the defense of any such Claim, the Company shall not be liable to
Indemnitee under this Agreement or otherwise for any Expenses subsequently
directly incurred by Indemnitee in connection with Indemnitee’s defense of such
Claim other than reasonable costs of investigation or as otherwise provided
below. Indemnitee shall have the right to employ its own legal counsel in such
Claim, but all Expenses related to such counsel incurred after notice from the
Company of its assumption of the defense shall be at Indemnitee’s own expense;
provided, however, that if (i) Indemnitee’s employment of its own legal counsel
has been authorized by the Company, (ii) Indemnitee has reasonably determined
that there may be a conflict of interest between Indemnitee and the Company in
the defense of such Claim, (iii) after a Change in Control, Indemnitee’s
employment of its own counsel has been approved by the Independent Counsel or
(iv) the Company shall not in fact have employed counsel to assume the defense
of such Claim, then Indemnitee shall be entitled to retain its own separate
counsel (but not more than one law firm plus, if applicable, local counsel in
respect of any such Claim) and all Expenses related to such separate counsel
shall be borne by the Company.

 



   

 

 

8.            Procedure upon Application for Indemnification. In order to obtain
indemnification pursuant to this Agreement, Indemnitee shall submit to the
Company a written request therefor, including in such request such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification following the final disposition of the Claim. Indemnification
shall be made insofar as the Company determines Indemnitee is entitled to
indemnification in accordance with Section 9 below.

 

9.            Determination of Right to Indemnification.

 

(a)          Mandatory Indemnification; Indemnification as a Witness.

 

(i)           To the extent that Indemnitee shall have been successful on the
merits or otherwise in defense of any Claim relating to an Indemnifiable Event
or any portion thereof or in defense of any issue or matter therein, including
without limitation dismissal without prejudice, Indemnitee shall be indemnified
against all Losses relating to such Claim in accordance with Section 3 to the
fullest extent allowable by law.

 

(ii)          To the extent that Indemnitee’s involvement in a Claim relating to
an Indemnifiable Event is to prepare to serve and serve as a witness, and not as
a party, the Indemnitee shall be indemnified against all Losses incurred in
connection therewith to the fullest extent allowable by law.

 

(b)          Standard of Conduct. To the extent that the provisions of Section
9(a) are inapplicable to a Claim related to an Indemnifiable Event that shall
have been finally disposed of, any determination of whether Indemnitee has
satisfied any applicable standard of conduct under Delaware law that is a
legally required condition to indemnification of Indemnitee hereunder against
Losses relating to such Claim and any determination that Expense Advances must
be repaid to the Company (a “Standard of Conduct Determination”) shall be made
as follows:

 

(i)           if no Change in Control has occurred, (A) by a majority vote of
the Disinterested Directors, even if less than a quorum of the Board, (B) by a
committee of Disinterested Directors designated by a majority vote of the
Disinterested Directors, even though less than a quorum or (C) if there are no
such Disinterested Directors, by Independent Counsel in a written opinion
addressed to the Board, a copy of which shall be delivered to Indemnitee; and

 

(ii)          if a Change in Control shall have occurred, (A) if the Indemnitee
so requests in writing, by a majority vote of the Disinterested Directors, even
if less than a quorum of the Board or (B) otherwise, by Independent Counsel in a
written opinion addressed to the Board, a copy of which shall be delivered to
Indemnitee.

 

The Company shall indemnify and hold harmless Indemnitee against and, if
requested by Indemnitee, shall reimburse Indemnitee for, or advance to
Indemnitee, within thirty (30) days of such request, any and all Expenses
incurred by Indemnitee in cooperating with the person or persons making such
Standard of Conduct Determination.

 



   

 

 

(c)          Making the Standard of Conduct Determination. The Company shall use
its reasonable best efforts to cause any Standard of Conduct Determination
required under Section 9(b) to be made as promptly as practicable. If the person
or persons designated to make the Standard of Conduct Determination under
Section 9(b) shall not have made a determination within thirty (30) days after
the later of (A) receipt by the Company of a written request from Indemnitee for
indemnification pursuant to Section 8 (the date of such receipt being the
“Notification Date”) and (B) the selection of an Independent Counsel, if such
determination is to be made by Independent Counsel, then Indemnitee shall be
deemed to have satisfied the applicable standard of conduct; provided that such
30-day period may be extended for a reasonable time, not to exceed an additional
thirty (30) days, if the person or persons making such determination in good
faith requires such additional time to obtain or evaluate information relating
thereto. Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement of Indemnitee to indemnification under this
Agreement shall be required to be made prior to the final disposition of any
Claim.

 

(d)          Payment of Indemnification. If, in regard to any Losses:

 

(i)           Indemnitee shall be entitled to indemnification pursuant to
Section 9(a);

 

(ii)          no Standard of Conduct Determination is legally required as a
condition to indemnification of Indemnitee hereunder; or

 

(iii)         Indemnitee has been determined or deemed pursuant to Section 9(b)
or Section 9(c) to have satisfied the Standard of Conduct Determination,

 

then the Company shall pay to Indemnitee, within five (5) days after the later
of (A) the Notification Date or (B) the earliest date on which the applicable
criterion specified in clause (i), (ii) or (iii) is satisfied, an amount equal
to such Losses.

 



   

 

 

(e)          Selection of Independent Counsel for Standard of Conduct
Determination. If a Standard of Conduct Determination is to be made by
Independent Counsel pursuant to Section 9.1(b)(i), the Independent Counsel shall
be selected by the Board of Directors, and the Company shall give written notice
to Indemnitee advising him of the identity of the Independent Counsel so
selected. If a Standard of Conduct Determination is to be made by Independent
Counsel pursuant to Section 9.1(b)(ii), the Independent Counsel shall be
selected by Indemnitee, and Indemnitee shall give written notice to the Company
advising it of the identity of the Independent Counsel so selected. In either
case, Indemnitee or the Company, as applicable, may, within five (5) days after
receiving written notice of selection from the other, deliver to the other a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
satisfy the criteria set forth in the definition of “Independent Counsel” in
Section 1(i), and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person or
firm so selected shall act as Independent Counsel. If such written objection is
properly and timely made and substantiated, (i) the Independent Counsel so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or a court has determined that such objection is without merit; and
(ii) the non-objecting party may, at its option, select an alternative
Independent Counsel and give written notice to the other party advising such
other party of the identity of the alternative Independent Counsel so selected,
in which case the provisions of the two immediately preceding sentences, the
introductory clause of this sentence and numbered clause (i) of this sentence
shall apply to such subsequent selection and notice. If applicable, the
provisions of clause (ii) of the immediately preceding sentence shall apply to
successive alternative selections. If no Independent Counsel that is permitted
under the foregoing provisions of this Section 9(e) to make the Standard of
Conduct Determination shall have been selected within twenty (20) days after the
Company gives its initial notice pursuant to the first sentence of this Section
9(e) or Indemnitee gives its initial notice pursuant to the second sentence of
this Section 9(e), as the case may be, either the Company or Indemnitee may
petition the Court of Chancery of the State of Delaware (“Delaware Court”) to
resolve any objection which shall have been made by the Company or Indemnitee to
the other’s selection of Independent Counsel and/or to appoint as Independent
Counsel a person to be selected by the Court or such other person as the Court
shall designate, and the person or firm with respect to whom all objections are
so resolved or the person or firm so appointed will act as Independent Counsel.
In all events, the Company shall pay all of the reasonable fees and expenses of
the Independent Counsel incurred in connection with the Independent Counsel’s
determination pursuant to Section 9(b).

 

(f)          Presumptions and Defenses.

 

(i)           Indemnitee’s Entitlement to Indemnification. In making any
Standard of Conduct Determination, the person or persons making such
determination shall presume that Indemnitee has satisfied the applicable
standard of conduct and is entitled to indemnification, and the Company shall
have the burden of proof to overcome that presumption and establish that
Indemnitee is not so entitled. Any Standard of Conduct Determination that is
adverse to Indemnitee may be challenged by the Indemnitee in the Delaware Court.
No determination by the Company (including by its directors or any Independent
Counsel) that Indemnitee has not satisfied any applicable standard of conduct
may be used as a defense to any legal proceedings brought by Indemnitee to
secure indemnification or reimbursement or advance payment of Expenses by the
Company hereunder or create a presumption that Indemnitee has not met any
applicable standard of conduct.

 



   

 

 

(ii)          Reliance as a Safe Harbor. For purposes of this Agreement, and
without creating any presumption as to a lack of good faith if the following
circumstances do not exist, Indemnitee shall be deemed to have acted in good
faith and in a manner he or she reasonably believed to be in or not opposed to
the best interests of the Company if Indemnitee’s actions or omissions to act
are taken in good faith reliance upon the records of the Company, including its
financial statements, or upon information, opinions, reports or statements
furnished to Indemnitee by the officers or employees of the Company or any of
its subsidiaries in the course of their duties, or by committees of the Board or
by any other Person (including legal counsel, accountants and financial
advisors) as to matters Indemnitee reasonably believes are within such other
Person’s professional or expert competence and who has been selected with
reasonable care by or on behalf of the Company. In addition, the knowledge
and/or actions, or failures to act, of any director, officer, agent or employee
of the Company shall not be imputed to Indemnitee for purposes of determining
the right to indemnity hereunder.

 

(iii)         No Other Presumptions. For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere or its
equivalent, will not create a presumption that Indemnitee did not meet any
applicable standard of conduct or have any particular belief, or that
indemnification hereunder is otherwise not permitted.

 

(iv)         Defense to Indemnification and Burden of Proof. It shall be a
defense to any action brought by Indemnitee against the Company to enforce this
Agreement (other than an action brought to enforce a claim for Losses incurred
in defending against a Claim related to an Indemnifiable Event in advance of its
final disposition) that it is not permissible under applicable law for the
Company to indemnify Indemnitee for the amount claimed. In connection with any
such action or any related Standard of Conduct Determination, the burden of
proving such a defense or that the Indemnitee did not satisfy the applicable
standard of conduct shall be on the Company.

 

10.          Exclusions from Indemnification. Notwithstanding anything in this
Agreement to the contrary, the Company shall not be obligated to:

 

(a)          indemnify or advance funds to Indemnitee for Expenses or Losses
with respect to proceedings initiated by Indemnitee, including any proceedings
against the Company or its directors, officers, employees or other indemnitees
and not by way of defense, except:

 

(i)           proceedings referenced in Section 5 above (unless a court of
competent jurisdiction determines that each of the material assertions made by
Indemnitee in such proceeding was not made in good faith or was frivolous); or

 

(ii)          where the Company has joined in or the Board has consented to the
initiation of such proceedings.

 

(b)          indemnify Indemnitee if a final decision by a court of competent
jurisdiction determines that such indemnification is prohibited by applicable
law.

 



   

 

 

(c)          indemnify Indemnitee for the disgorgement of profits arising from
the purchase or sale by Indemnitee of securities of the Company in violation of
Section 16(b) of the Exchange Act, or any similar successor statute.

 

(d)          indemnify Indemnitee for the payment of amounts required to be
reimbursed to the Company pursuant to Section 304 of the Sarbanes-Oxley Act of
2002, as amended, or any similar successor statute.

 

(e)          indemnify the Indemnitee on account of the Indemnitee’s conduct
which is finally adjudged to have been knowingly fraudulent or deliberately
dishonest, or to constitute willful misconduct.

 

11.          Settlement of Claims. The Company shall not be liable to Indemnitee
under this Agreement for any amounts paid in settlement of any threatened or
pending Claim related to an Indemnifiable Event effected without the Company’s
prior written consent, which shall not be unreasonably withheld; provided,
however, that if a Change in Control has occurred, the Company shall be liable
for indemnification of the Indemnitee for amounts paid in settlement if an
Independent Counsel has approved the settlement. The Company shall not settle
any Claim related to an Indemnifiable Event in any manner that would impose any
Losses on the Indemnitee without the Indemnitee’s prior written consent.

 

12.          Duration. All agreements and obligations of the Company contained
herein shall continue during the period that Indemnitee is a director or officer
of the Company (or is serving at the request of the Company as a director,
officer, employee, member, trustee or agent of another Enterprise) and shall
continue thereafter (i) so long as Indemnitee may be subject to any possible
Claim relating to an Indemnifiable Event (including any rights of appeal
thereto) and (ii) throughout the pendency of any proceeding (including any
rights of appeal thereto) commenced by Indemnitee to enforce or interpret his or
her rights under this Agreement, even if, in either case, he or she may have
ceased to serve in such capacity at the time of any such Claim or proceeding.

 

13.          Non-Exclusivity. The rights of Indemnitee hereunder will be in
addition to any other rights Indemnitee may have under the Constituent
Documents, the General Corporation Law of the State of Delaware, any other
contract or otherwise (collectively, “Other Indemnity Provisions”); provided,
however, that (a) to the extent that Indemnitee otherwise would have any greater
right to indemnification under any Other Indemnity Provision, Indemnitee will be
deemed to have such greater right hereunder and (b) to the extent that any
change is made to any Other Indemnity Provision which permits any greater right
to indemnification than that provided under this Agreement as of the date
hereof, Indemnitee will be deemed to have such greater right hereunder.

 



   

 

 

14.          Liability Insurance. For the duration of Indemnitee’s service as a
director of the Company, and thereafter for so long as Indemnitee shall be
subject to any pending Claim relating to an Indemnifiable Event, the Company
shall use commercially reasonable efforts (taking into account the scope and
amount of coverage available relative to the cost thereof) to continue to
maintain in effect policies of directors’ and officers’ liability insurance
providing coverage that is at least substantially comparable in scope and amount
to that provided by the Company’s current policies of directors’ and officers’
liability insurance. In all policies of directors’ and officers’ liability
insurance maintained by the Company, Indemnitee shall be named as an insured in
such a manner as to provide Indemnitee the same rights and benefits as are
provided to the most favorably insured of the Company’s directors, if Indemnitee
is a director, or of the Company’s officers, if Indemnitee is an officer (and
not a director) by such policy. Upon request, the Company will provide to
Indemnitee copies of all directors’ and officers’ liability insurance
applications, binders, policies, declarations, endorsements and other related
materials. Notwithstanding the foregoing, in the event that the Company is no
longer required to file public reports under the Exchange Act, the Company shall
have no obligation to obtain or maintain directors’ and officers’ liability
insurance if the Company determines in good faith that such insurance is not
reasonably available, the premium costs for such insurance are disproportionate
to the amount of coverage provided, the coverage is reduced by exclusions so as
to provide an insufficient benefit, or the Indemnitee is covered by similar
insurance maintained by a subsidiary of the Company.

 

15.          No Duplication of Payments. The Company shall not be liable under
this Agreement to make any payment to Indemnitee in respect of any Losses to the
extent Indemnitee has otherwise received payment under any insurance policy, the
Constituent Documents, Other Indemnity Provisions or otherwise of the amounts
otherwise indemnifiable by the Company hereunder.

 

16.          Subrogation. In the event of payment to Indemnitee under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee. Indemnitee shall execute all papers
required and shall do everything that may be necessary to secure such rights,
including the execution of such documents necessary to enable the Company
effectively to bring suit to enforce such rights.

 

17.          Amendments. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be binding
unless in the form of a writing signed by the party against whom enforcement of
the waiver is sought, and no such waiver shall operate as a waiver of any other
provisions hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver. Except as specifically provided herein, no failure to
exercise or any delay in exercising any right or remedy hereunder shall
constitute a waiver thereof.

 

18.          Binding Effect. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company), assigns, spouses, heirs and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all or a substantial part of the business and/or assets of the
Company, by written agreement in form and substances satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.

 



   

 

 

19.          Severability. The provisions of this Agreement shall be severable
in the event that any of the provisions hereof (including any portion thereof)
are held by a court of competent jurisdiction to be invalid, illegal, void or
otherwise unenforceable, and the remaining provisions shall remain enforceable
to the fullest extent permitted by law.

 

20.          Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand, against receipt, or mailed, by postage prepaid, certified or
registered mail:

 

(a)          if to Indemnitee, to the address set forth on the signature page
hereto.

 

(b)          if to the Company, to:

 

600 Madison Avenue,

Suite 1601,

New York, NY 10022

 

Notice of change of address shall be effective only when given in accordance
with this Section. All notices complying with this Section shall be deemed to
have been received on the date of hand delivery or on the third (3rd) business
day after mailing.

 

21.          Governing Law and Forum. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware
applicable to contracts made and to be performed in such state without giving
effect to its principles of conflicts of laws. The Company and Indemnitee hereby
irrevocably and unconditionally: (a) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in the
Delaware Court and not in any other state or federal court in the United States,
(b) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement and (c) waive, and agree not to plead or make, any claim that the
Delaware Court lacks venue or that any such action or proceeding brought in the
Delaware Court has been brought in an improper or inconvenient forum.

 

22.          Headings. The headings of the sections and paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction or
interpretation thereof.

 

23.          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original,
but all of which together shall constitute one and the same Agreement.

 

[signature page follows]

 

   

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  iBio, Inc.

 

  By:  

 

  Name:       Title:       INDEMNITEE               Name:    

 

  Address:                          

 

   

 

 

Exhibit A

 

FORM OF UNDERTAKING TO REPAY ADVANCEMENT OF EXPENSES

 

   

 

 

The Board of Directors of [iBio], Inc.

 

Re: Undertaking to Repay Expenses Advanced

 

Ladies and Gentlemen:

 

This undertaking is being provided pursuant to that certain Indemnification
Agreement (the “Indemnification Agreement”) dated the ___day of _______________,
20___, by and between iBio, Inc. (the “Company”) and the undersigned Indemnitee
(“Indemnitee”), pursuant to which I am entitled to advance of expenses in
connection with [Description of Claim] (the “Claim”).

 

Terms used herein and not otherwise defined shall have the meanings specified in
the Indemnification Agreement.

 

I am subject to the Claim by reason of my status as a _______ or by reason of
alleged actions or omissions by me in such capacity. I hereby affirm that at all
times, insofar as I was involved as [Description of Company Role] of the
Company, in any of the facts or events giving rise to the Claim, I (1) acted in
good faith and in a manner I reasonably believed to be in or not opposed to the
best interests of the Company, (2) did not receive any improper personal benefit
in money, property or services and (3) in the case of any criminal proceeding,
had no reasonable cause to believe that any act or omission by me was unlawful.

 

In consideration of the advance of Expenses by the Company for reasonable
attorneys’ fees and related expenses incurred by me in connection with the Claim
(the “Advanced Expenses”), I hereby agree that if, in connection with the Claim,
it is established that I am not entitled to indemnification then I shall
promptly reimburse the portion of the Advanced Expenses relating to the claims,
issues or matters in the Claim as to which the foregoing findings have been
established and which have not been successfully resolved as described in
Section 6 of the Indemnification Agreement. To the extent that Advanced Expenses
do not relate to a specific claim, issue or matter in the Claim, I agree that
such Expenses shall be allocated on a reasonable and proportionate basis.

 

IN WITNESS WHEREOF, I have executed this undertaking on this ___day of
______________, 20___.

 

WITNESS:

 

     

 

   

 

